Citation Nr: 0831248	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-10 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from June 1985 to January 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and July 2004 rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's 
application to reopen her claim for service connection for 
PTSD.  

In July 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.

Although the Board has determined that the claim for service 
connection for PTSD should be reopened, the Board finds that 
further evidentiary development is now necessary with respect 
to the claim.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2001 rating decision denied the veteran's 
claim for service connection for PTSD on the basis that there 
was no confirmed diagnosis of PTSD and the evidence was 
inadequate to establish any stressor.  The veteran did not 
appeal this decision.

2.  The evidence submitted since the October 2001 rating 
decision pertinent to the claim for service connection for 
PTSD was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 20.104, 20.1103 (2007).

2.  Additional evidence submitted since the October 2001 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R §§ 3.102, 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the original claim for service 
connection for PTSD was denied by an October 2001 rating 
decision, which denied the claim on the basis that there was 
no confirmed diagnosis of PTSD and the evidence was 
inadequate to establish any stressor.  The veteran did not 
respond by filing a timely notice of disagreement (NOD) and a 
substantive appeal.  Therefore, the October 2001 rating 
decision became final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  This is the most recent final 
decision.  As such, his claim for service connection for PTSD 
may only be reopened if new and material evidence is 
submitted.  Based on the grounds stated for the denial of the 
claim in the October 2001 rating decision, new and material 
evidence would consist of medical evidence of a current 
diagnosis of PTSD and/or evidence verifying an alleged 
stressor.  

In this regard, evidence submitted by the veteran since the 
October 2001 rating decision includes a VA outpatient record 
from November 2003 that contains an assessment that includes 
PTSD, and another VA treatment record from July 2003 that 
reflects an Axis I diagnosis that also includes PTSD.  Since 
the lack of a diagnosis of PTSD was at least part of the 
basis for the denial of service connection in the October 
2001 decision, these newly received VA medical records 
identifying this diagnosis relate to an unestablished fact 
necessary to substantiate the claim, i.e., the service 
connection requirement of current disability.  38 C.F.R. 
§ 3.303 (2007).  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonably opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for PTSD, the Board finds that this claim now 
requires further evidentiary development.  More specifically, 
while the record now reflects diagnoses that include PTSD, 
there is no diagnosis that is based on a verified stressor.  
In this regard, although the veteran has reported several 
different stressors, her primary stressor (and the only for 
which she has provided evidence in an effort to verify) is 
the series of personal assaults/rapes she was the victim of 
beginning in October of 1985.  The Board has preliminarily 
reviewed the veteran's numerous statements and evidence 
submitted in support of her claim and finds that with few 
exceptions, her evidence focuses on the impact her 
PTSD/stressor has had on her life in general.  

However, as the veteran has been advised by the RO, the type 
of evidence relevant to corroborate a personal assault as 
alleged by the veteran focuses more on the time of the 
incident itself and includes records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians, and statements from family 
members, roommates, fellow service members and clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources and includes a request for a transfer to another duty 
assignment, deterioration in work performance, episodes of 
depression, anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2007).  

In summary, although the record reflects statements of 
medical history from the veteran that indicate that her 
initial contacts with her assailant (who later became her 
husband) were not traumatic, and that she continued to have 
intimate relations with him, based on recent diagnoses of 
PTSD, and a statement from an apparent friend, G.E.K., who 
asserts that letters she received from the veteran at the 
time indicated that the rape had a devastating effect on her 
well-being, the Board finds that the claim should be remanded 
so that the veteran can have an additional opportunity to 
provide evidence of this alleged stressor.  

VA's statutory duty to assist the veteran also includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA psychiatric examination.  Given the state of the 
evidence, the Board finds that the veteran should be schedule 
for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit a more 
specific and detailed statement 
describing her alleged stressors, in 
accordance with 38 C.F.R. § 3.304(f)(3) 
for a PTSD claim based on in-service 
personal assault.  She should be 
informed that specific dates, 
locations, circumstances and names of 
those involved in the reported 
incidents would prove helpful in the 
effort to verify her claimed stressors.  
It is further recommended that the 
veteran contact witness G.E.K. to 
determine whether she has copies of any 
letters the veteran sent to her about 
the veteran's alleged personal 
assaults/rapes.  

2.  Thereafter, schedule the veteran 
for a VA psychiatric examination to 
determine whether she has PTSD under 
the criteria as set forth in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  Provide the 
examiner with a summary of the alleged 
stressors, as discussed above, in 
addition to any evidence pertaining to 
changes in behavior at the time of the 
claimed stressors.  The claims files 
should be provided to the examiner in 
connection with the examination.  All 
necessary studies are to be 
accomplished.

If PTSD is found, the examiner should 
provide an opinion as to whether it is 
as least as likely as not (probability 
of 50 percent or greater) that it is 
related to the stressor or stressors 
reported by the veteran as having 
occurred during active service.  The 
examiner must state the stressor(s) 
relied upon to support the diagnosis, 
and discuss any documented behavior 
changes following the alleged in-
service incidents.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


